Citation Nr: 1735773	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  12-00 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a skin disorder other than furunculosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran had active service from May 2005 to May 2009.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  This case was previously before the Board in September 2014.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in August 2013.  A transcript of that hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) system.  The LCM contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.


FINDING OF FACT

Evidence of record indicates that the Veteran's skin infections, folliculitis, eczema, bullous disorder, and acne are all part of the Veteran's service-connected furunculosis.


CONCLUSION OF LAW

Service connection for a skin disorder that includes skin infections, folliculitis, eczema, bullous disorder, and acne, in addition to the already service-connected furunculosis, is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable decision to grant the Veteran's claim of service connection for skin disability, any deficiency as to VA's duties to notify and assist is rendered moot.

Applicable Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).

Analysis

A September 2014 Board decision granted the Veteran service connection for furunculosis.  The Veteran asserts that he should be granted service connection for other skin disorders that were treated during service.

Service treatment records (STRs) reveal that the Veteran had no skin conditions at his enlistment examination in April 2005.  The Veteran was diagnosed with recurrent furunculosis v. hidradenitis at his March 2009 separation examination.  

In March 2010 the Veteran was afforded a VA general medical examination.  That examiner noted upon objective examination the presence of eczema, bullous disorder, infections of the skin, acne, and folliculitis.  A November 2011 VA examination report's diagnoses included chronic furunculosis of the groin and upper medial thighs. 

In August 2015 an opinion from a VA physician was obtained.  After reviewing the Veteran's medical records, the VA examiner stated, in relevant part, as follows: 

Of note, this examiner performed the Veteran's MEPS entrance exam on 4/19/2005 so I may state with certainty that the Veteran had no chronic thigh and groin rash (CTGR) complaints or exam findings upon military entrance.  The STRs are silent for any CTGR treating records but as I noted in my 11/3/2011 C&P exam the Veteran was very credible to me and stated the CTGR condition had an active duty onset and was treated by the Corpsman without medical record documentation.  The Veteran's story is certainly supported by the 3/21/2009 separation exam where the Veteran marked "yes" for a skin disease and the examiner recorded a diagnosis of furunculosis vs. hiradenitis.  So if I did not make it clear enough in my 11/3/2011 C&P exam, in my opinion, the Veteran's CTGR condition of chronic furunculosis had an active duty onset.  The first 3/3/2010 skin C&P exam was MES contractor produced and in the physical exam findings he checked (+) eczema, (+) bullous disorder, (+) mixed stages of skin infections, and (+) acne.  His final diagnoses were folliculitis and mixed stages of (staphylococcus aureus bacterial) skin infections.  On my review, the exam did not give detailed anatomic site information but clearly the groin and thighs were involved with the folliculitis/mixed stages of staph skin infection.  The Veteran's VA Primary Care provider on 4/27/2010 diagnosed CTGR "furuncles" (i.e., furunculosis) and on 4/28/2011 diagnosed CTGR folliculitis.  My 11/3/2011 C&P diagnosis was CTGR chronic furunculosis.  And the 8/14/2014 VA dermatologist diagnosed mild hidradenitis.  In my opinion, all of the above providers are recording a similar history for the CTGR condition, and since it clearly waxes and wanes in severity (as noted by several providers), the fact that the physical findings vary from report to report is to be expected.  What is consistent throughout is the fact that the Veteran has a CTGR condition of furunculosis, and/or folliculitis, and and/or hidradenitis all of which are different terms for the same condition.  It is well-known clinically that apocrine seat glands populate the groin and inner thigh areas.  The apocrine sweat glands empty into hair follicles so an apocrine gland blockage and infection (i.e., hidradentitis) will produce hair follicle inflammation (i.e, folliculitis) and may progress to hair follicle blockage and infection (i.e., furunculosis).  It is well-known that the most common bacteria causing mixed stages of furunculosis skin infection is Staph aureus.  So the physical findings and diagnoses of the 3/3/2010 MES examiner do not represent any conflicting diagnoses.  The furuncles of furunculosis are part and parcel of folliculitis and hidradenitis.  And furunculosis furuncles look like acne pimples/boils so the MES physical findings of "acne", "eczema" (i.e., visual inflammatory redness) and bullous disorders (i.e., multiple boils) do not represent any new diagnoses they are simply physical findings consistent with the furunculosis diagnosis.

In concluding the opinion, the August 2015 VA physician opined that  the Veteran's skin infections, folliculitis, eczema, bullous disorder, and acne are all part of the service-connected CTRG furunculosis condition.

The Board finds that the August 2015 opinion from the VA physician is sufficient to expand the grant of service condition to include skin infections, eczema, bullous disorder, and acne in addition to the already service-connected furunculosis.  The examiner demonstrated knowledge of the relevant medical records and provided a thorough supporting explanation for the opinion provided.  Thus, the Board accords significant probative value to this opinion.  In doing so, the Board finds that expanding the grant of service connection is the best way to ensure that the Veteran's service-connected skin disability is rated accurately and fully, regardless of the medical nomenclature that may be used by an examiner or physician.


ORDER

Service connection for the Veteran's skin disability to include skin infections, folliculitis, eczema, bullous disorder, and acne, in addition to the already service-connected furunculosis, is granted, subject to the applicable law governing the award of monetary benefits.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


